Citation Nr: 0430000	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-00 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibroid tumors. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if any 
further action is required.  


REMAND

The Board has determined that additional development is 
necessary in the present case to ensure that the veteran's 
procedural due process rights have been met. 

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board has reviewed the claims file and it does not appear 
that the veteran has yet been apprised of the new rights 
provided to her under the VCAA for her claim of entitlement 
to service connection for fibroid tumors.  The failure by the 
Board to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform the claimant which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error under Quartuccio.  

Also, in January 2004, a medial expert opinion was requested 
for the veteran's claim.  The Board received that opinion in 
May 2004.  In August 2004, the veteran submitted private 
treatment records that were not previously of record.  The RO 
has not yet considered the May 2004 medical expert opinion or 
the private treatment records submitted by the veteran.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration or obtain waiver of initial RO 
consideration of that evidence.  
 
In this case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, in 
September 2004, the veteran informed the Board that she did 
not wish to waive her right to have the claim remanded to the 
RO for review of the additional medical evidence. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
what evidence is required to substantiate 
her claim, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain in accordance with 
the VCAA.  She should be advised to 
submit all the evidence she has that 
supports her claim, if she has not 
already done so.  

2.  The RO should then readjudicate the 
veteran's service connection claim, with 
consideration of the additional medical 
evidence that was received at the Board 
in May and August 2004.  If the 
determination remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



